Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2418
                         Lower Tribunal No. 14-17912
                            ________________


                           Reynaldo P. Santana,
                                    Appellant,

                                        vs.

            Deutsche Bank Trust Company Americas, etc.,
                                    Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale), for
appellant.

     McGlinchey Stafford and William L. Grimsley (Jacksonville), and Peter J.
Maskow (Fort Lauderdale), for appellee.


Before EMAS, C.J., and FERNANDEZ, and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Allen v. Wilmington Tr., N.A., 216 So. 3d 685, 688 (Fla. 2d

DCA 2017) (“Evidence of a company’s routine business practices under section

90.406, Florida Statutes (20[20]), may be sufficient to establish a rebuttable

presumption of mailing.”) (citation omitted); CitiMortgage, Inc. v. Hoskinson, 200

So. 3d 191, 192 (Fla. 5th DCA 2016) (holding bank had offered sufficient evidence

to create a rebuttable presumption that the default letter was mailed as its witness

“testified to her personal knowledge of [the bank’s] general practice of delivering

breach letters to the mail room, where they [were] collected by the postal service”);

see also Brown v. Giffen Indus., Inc., 281 So. 2d 897, 900 (Fla. 1973) (“[P]roof of

general office practice satisfies the requirement of showing due mailing.”) (citation

omitted).




                                         2